SHIPMAN, Circuit Judge.
The bill of complaint, so far forth as it relates to letters patent No. 511,559 is demurred to upon the ground that the patent is for a mode of operation which involves only the function of certain machines or apparatus, and is therefore, upon its face, for a process which is not patentable under the law. The patent is not for a function, but is for a new method of producing an electrical result, and the method is carried out or produced by the use of apparatus. The Telephone Cases, 126 U. S. 531, 8 Sup. Ct. 778. The demurrer is overruled, with costs.